Opinion on Petition foe Reheabing.
Davis, J. —
Counsel for appellee have presented an earnest and able petition for a rehearing, which we have carefully considered. If, through misapprehension of the record, any statements in the original opinion relative to the cattle guard or fences are inaccurate, we were inadvertently, no doubt, misled by counsel, but however this may be, such inaccurate statements, if any, are not of a material character.
Conceding that the ordinance was in the nature of a police regulation and that its provisions applied to all points within the corporate limits, the result under the decisions in this State is the same. Whitson v. City of *594Franklin, 34 Ind. 392; Pennsylvania Co. v. Horton, 132 Ind. 89.
Filed May 28, 1895.
It necessarily results then, under the circumstances of this case, that the failure to comply with the requirements of the ordinance, as alleged in the complaint, constitutes negligence and that such negligence was the proximate cause of the boy's death. Chicago, etc., R. R. Co. v. Boggs, 101 Ind. 522.
It may therefore be conceded that the boy was killed through the negligence of appellant, but the fact is he was on the track of appellant, not at a crossing nor in the street, as a mere volunteer or bare licensee without invitation of appellant either express or implied. Cleveland, etc., R. Co. v. Martin, 39 N. E. Rep. 759.
Under these circumstances the appellant owed him no duty to protect him from its mere negligence. Cleveland, etc., R. W. Co. v. Stephenson, 139 Ind. 641; Faris v. Hoberg, 134 Ind. 269.
It should be borne in mind, in this connection, that actionable negligence consists in the failure of the defendant to discharge some duty or obligation resting upon the defendant toward the plaintiff from which injury has resulted. South Bend Iron Works v. Larger, 11 Ind. App. 367.
It is true he may owe the duty to the plaintiff in connection with other persons. Salem and Bedford Stone Co. v. O’Brien, 12 Ind. App. 217.
As we have shown, in the original opinion, appellee could only recover, under the circumstances of this case, for the willful injury of the boy. Pittsburgh, etc., R. W. Co. v. Redding, 140 Ind. 101; Parker, Admr., v. Pennsylvania Co., 134 Ind. 673; Sherfey v. Evansville, etc., R. R. Co. 121 Ind. 427.
The petition for rehearing'is overruled.
Ross, J., concurs in the conclusion.